                                         Case 2:18-bk-20151-ER         Doc 1793 Filed 03/13/19 Entered 03/13/19 15:32:57        Desc
                                                                         Main Document    Page 1 of 2


                                           1   SAMUEL R. MAIZEL (Bar No. 189301)
                                               samuel.maizel@dentons.com
                                           2   TANIA M. MOYRON (Bar No. 235736)
                                               tania.moyron@dentons.com
                                           3   DENTONS US LLP
                                               601 South Figueroa Street, Suite 2500
                                           4   Los Angeles, California 90017-5704
                                               Tel: (213) 623-9300 / Fax: (213) 623-9924
                                           5
                                               Attorneys for the Chapter 11 Debtors and
                                           6   Debtors In Possession
                                           7

                                           8                             UNITED STATES BANKRUPTCY COURT
                                           9               CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                          10   In re                                           Lead Case No. 2:18-bk-20151-ER
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   VERITY HEALTH SYSTEM OF                         Jointly Administered With:
                                               CALIFORNIA, INC., et al.,                       Case No. 2:18-bk-20162-ER
         DENTONS US LLP




                                          12                                                   Case No. 2:18-bk-20163-ER
            (213) 623-9300




                                                       Debtors and Debtors In Possession.      Case No. 2:18-bk-20164-ER
                                          13                                                   Case No. 2:18-bk-20165-ER
                                                                                               Case No. 2:18-bk-20167-ER
                                          14    Affects All Debtors                           Case No. 2:18-bk-20168-ER
                                                                                               Case No. 2:18-bk-20169-ER
                                          15    Affects Verity Health System of               Case No. 2:18-bk-20171-ER
                                                 California, Inc.                              Case No. 2:18-bk-20172-ER
                                          16    Affects O’Connor                              Case No. 2:18-bk-20173-ER
                                                Affects Saint Louise Regional Hospital        Case No. 2:18-bk-20175-ER
                                          17    Affects St. Francis Medical Center            Case No. 2:18-bk-20176-ER
                                                Affects St. Vincent Medical Center            Case No. 2:18-bk-20178-ER
                                          18    Affects Seton Medical Center                  Case No. 2:18-bk-20179-ER
                                                Affects O’Connor Hospital Foundation          Case No. 2:18-bk-20180-ER
                                          19    Affects Saint Louise Regional Hospital        Case No. 2:18-bk-20181-ER
                                                 Foundation
                                          20    Affects St. Francis Medical Center of         Hon. Ernest M. Robles
                                                 Lynwood Foundation
                                          21    Affects St. Vincent Foundation                Chapter 11 Cases
                                                Affects St. Vincent Dialysis Center, Inc.
                                          22    Affects Seton Medical Center Foundation       NOTICE OF ERRATA TO NOTICE TO
                                                Affects Verity Business Services              COUNTERPARTIES TO EXECUTORY
                                          23    Affects Verity Medical Foundation             CONTRACTS AND UNEXPIRED LEASES OF
                                                Affects Verity Holdings, LLC                  THE DEBTORS THAT MAY BE ASSUMED
                                          24    Affects De Paul Ventures, LLC                 AND ASSIGNED
                                                Affects De Paul Ventures - San Jose
                                          25     Dialysis, LLC                                 [RELATED DOCKET NO. 1704]

                                          26              Debtors and Debtors In Possession.
                                          27

                                          28

                                                                                                -1-

                                               110214066\V-1
                                         Case 2:18-bk-20151-ER         Doc 1793 Filed 03/13/19 Entered 03/13/19 15:32:57             Desc
                                                                         Main Document    Page 2 of 2


                                           1   THE HONORABLE ERNEST M. ROBLES, UNITED STATES BANKRUPTCY JUDGE

                                           2   FOR THE CENTRAL DISTRICT OF CALIFORNIA, AND ALL PARTIES ENTITLED

                                           3   TO NOTICE:

                                           4            PLEASE TAKE NOTICE that Verity Health System of California, Inc. and the above-

                                           5   referenced affiliated debtors, the debtors and debtors in possession in the above-captioned chapter

                                           6   11 bankruptcy cases (collectively, the “Debtors”), hereby correct the Notice To Counterparties

                                           7   To Executory Contracts and Unexpired Leases of The Debtors That May Be Assumed and

                                           8   Assigned [Related Dkt. No. 1704], which inadvertently listed a cure amount of “$0.00” instead of

                                           9   “TBD” for “Saint Vincent IPA/Physician Data Trust,” related to an ancillary services agreement
                                          10   and a risk sharing agreement. See Exhibit “A” (Part 3), at page 16, lines 1042 and 1043, of
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   Exhibit “A” (Part 3).
         DENTONS US LLP




                                          12
            (213) 623-9300




                                               Dated: March 13, 2019                             DENTONS US LLP
                                          13                                                     SAMUEL R. MAIZEL
                                                                                                 TANIA M. MOYRON
                                          14

                                          15                                                     By      /s/Tania M. Moyron
                                                                                                           Tania M. Moyron
                                          16

                                          17                                                     Attorneys for the Chapter 11 Debtors and
                                                                                                 Debtors In Possession
                                          18

                                          19
                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28

                                                                                              -2-

                                               110214066\V-1
